Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/03/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/03/2021, with respect to claim 1 have been fully considered and are persuasive.
Terminal Disclaimer
Examiner withdraws the double patenting rejection in view of the Terminal disclaimer filed and approved on 04/03/2021.
Reasons for Allowance
Claims 1, and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 10 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
Regarding claim 1, the prior art fails to teach an imaging lens assembly, comprising wherein the light absorbing portion further comprises an opening and a ring-shaped recess structure, and the ring-shaped recess structure is recessed along a direction parallel to the optical axis from a surface of the light absorbing portion, wherein a depth parallel to the optical axis of the ring-shaped recess structure is w, and the following condition is satisfied:
0.015 mm < w < 0.35 mm,

Furthermore, see at least pages 8 and 11 of Applicant Arguments/Remarks Made in an Amendment, filed 04/03/2021. Claims 3-7 are dependent on claim 1, and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyazaki et al. (US 2014/0160571) discloses relevant optical elements, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872